                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

    LAWRENCE PARRISH,              §
        Plaintiff,                 §
                                   §
    v.                             §                            CIVIL ACTION NO. 1:19-cv-00380-LY
                                   §
    CITY OF AUSTIN, DANE O’NEILL,  §
    PAUL BIANCHI, JORDAN WAGSTAFF, §
    AND MARCOS JOHNSON,            §
         Defendants.               §

          DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES TO
                      PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE LEE YEAKEL:

           Defendants Dane O’Neill, Paul Bianchi, Jordan Wagstaff, and Marcos Johnson

(“Defendants”) file this Answer and Affirmative Defenses to Plaintiff’s Original Complaint (Doc.

No. 1). Pursuant to Rules 8 and 12 of the Federal Riles of Civil Procedure, Defendants respectfully

show the Court the following:

                                            ORIGINAL ANSWER

           Pursuant to Federal Rule of Civil Procedure 8(b), Defendants respond to each of the

specific averments in Plaintiff’s Complaint as set forth below. To the extent that Defendants do

not address a specific averment made by Plaintiff, Defendants expressly deny that averment. 1

                                                I.       PARTIES

1.1        Upon information and belief, Defendants admit the allegations contained in Paragraph 1.1

           of the Complaint.

1.2        Defendants admit the allegations contained in Paragraph 1.2 of the Complaint.

1.3        Defendants admit the allegations contained in Paragraph 1.3 of the Complaint.


1
    Paragraph numbers in Defendants’ Answer correspond to the paragraphs in Plaintiff’s Original Complaint.
1.4    Defendants admit the allegations contained in Paragraph 1.4 of the Complaint.

1.5    Defendants admit the allegations contained in Paragraph 1.5 of the Complaint.

1.6    Defendants admit the allegations contained in Paragraph 1.6 of the Complaint.

                           II.    JURISDICTION AND VENUE

2.1    Defendants admit the allegations contained in Paragraph 2.1 of the Complaint.

2.2    Defendants admit the allegations contained in Paragraph 2.2 of the Complaint.

2.3    Defendants admit the allegations contained in Paragraph 2.3 of the Complaint.

2.4    Defendants admit the allegations contained in Paragraph 2.4 of the Complaint.

                         III.    DUTY AND LAW APPLICABLE

3.1    Defendants deny the allegations contained in Paragraph 3.1 of the Complaint.

3.2    Defendants deny the allegations contained in Paragraph 3.2 of the Complaint.

3.3    Defendants deny the allegations contained in Paragraph 3.3 of the Complaint.

3.4    Defendants deny the allegations contained in Paragraph 3.4 of the Complaint.

3.5    Defendants deny the allegations contained in Paragraph 3.5 of the Complaint.

       1)     Defendants deny the allegations contained in Paragraph 3.5(1) of the Complaint.

       2)     Defendants deny the allegations contained in Paragraph 3.5(2) of the Complaint.

       3)     Defendants deny the allegations contained in Paragraph 3.5(3) of the Complaint.

       4)     Defendants deny the allegations contained in Paragraph 3.5(4) of the Complaint.

       5)     Defendants deny the allegations contained in Paragraph 3.5(5) of the Complaint.

       6)     Defendants deny the allegations contained in Paragraph 3.5(6) of the Complaint.




DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                    Page 2 of 7
TO PLAINTIFF’S COMPLAINT
                             IV.     FACTUAL ALLEGATIONS

4.1    Defendants admit the allegations contained in the first and third sentences of Paragraph 4.1

       of the Complaint. Defendants deny the remaining allegations contained in Paragraph 4.1

       of the Complaint.

4.2    Defendants deny the allegations contained in Paragraph 4.2 of the Complaint.

4.3    Upon information and belief, Defendants admit that Plaintiff did not fire a weapon during

       the incident which is the subject of this lawsuit. Upon information and belief, Defendants

       admit that Plaintiff was hit by approximately seven of the fired rounds. Defendants deny

       the remaining allegations contained in Paragraph 4.3 of the Complaint.

4.4    Defendants deny the allegations contained in Paragraph 4.4 of the Complaint.

4.5    Upon information and belief, Defendants admit that Plaintiff did not fire his firearm during

       the incident which is the subject of this lawsuit. Defendants deny the remaining allegations

       contained in Paragraph 4.5 of the Complaint.

4.6    Defendants deny the allegations contained in Paragraph 4.6 of the Complaint.

4.7    Defendants deny the allegations contained in Paragraph 4.7 of the Complaint.

4.8    Defendants deny the allegations contained in Paragraph 4.8 of the Complaint.

4.9    Upon information and belief, Defendants admit the allegations contained in Paragraph 4.9

       of the Complaint.

             V.      THE CITY’S POLICIES, CUSTOMS AND PRACTICES

5.1    Defendants deny the allegations contained in Paragraph 5.1 of the Complaint.

5.2    Defendants admit the allegations contained in Paragraph 5.2 of the Complaint.




DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                      Page 3 of 7
TO PLAINTIFF’S COMPLAINT
5.3    Defendants admit the allegations contained in the first sentence of Paragraph 5.3 of the

       Complaint. Defendants deny the remaining allegations contained in Paragraph 5.3 of the

       Complaint.

                                VI.      CAUSES OF ACTION

City of Austin

6.1    Defendants deny the allegations contained in Paragraph 6.1 of the Complaint.

6.2    Defendants deny the allegations contained in Paragraph 6.2 of the Complaint.

6.3    Defendants admit that the City did not discipline them as a result of the incident which is

       the subject of this lawsuit. Defendants deny the remaining allegations contained in

       Paragraph 6.3 of the Complaint.

The Officers

6.4    Defendants deny the allegations contained in Paragraph 6.4 of the Complaint.

                                        VII.    DAMAGES

7.1    Defendants deny the allegations contained in Paragraph 7.1 of the Complaint.

7.2    Defendants deny the allegations contained in Paragraph 7.2 of the Complaint.

                             VIII. EXEMPLARY DAMAGES

8.1    Defendants deny the allegations contained in Paragraph 8.1 of the Complaint.

                                 IX.      ATTORNEY’S FEES

9.1    Defendants deny the allegations contained in Paragraph 9.1 of the Complaint.

                                   X.          JURY DEMAND

10.1   Defendants admit the allegations contained in Paragraph 10.1 of the Complaint.




DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                     Page 4 of 7
TO PLAINTIFF’S COMPLAINT
                             XI.     REQUEST FOR DISCLOSURE

11.1    Defendants will make their initial disclosures in accordance with the Federal Rules of Civil

        Procedure.

                                     PLAINTIFF’S PRAYER

        Defendants deny the allegations contained in this paragraph of the Complaint and

specifically deny that the Plaintiff is entitled to any relief whatsoever of and from the Defendants.

                                   AFFIRMATIVE DEFENSES

1.      Defendants assert the affirmative defense of qualified/official immunity for actions taken

in the course and scope of their employment, absent express waiver.

2.      Defendants assert the affirmative defense of statute of limitations as to all claims outside

the applicable limitations period(s), both statutory and administrative, if any.

3.      Defendants assert the affirmative defense of contributory negligence. Plaintiff’s claims are

barred in whole or in part by Plaintiff’s contributory negligence. Plaintiff, by his actions, failed to

exercise ordinary care for his safety. His actions contributed at least fifty-one percent to his alleged

injuries and the damages asserted in this case.

4.      Defendants affirmatively plead that the Plaintiff’s claims are barred in whole or in part

since Plaintiff’s intentional acts were the proximate cause, or a proximate contributing cause, of

his alleged injuries and damages asserted in this case.

5.      Defendants assert the affirmative defense that Plaintiff failed to mitigate damages, if any,

and asserts this failure to mitigate as both an affirmative defense and as a reduction in the damage

amount, if any, due Plaintiff.

6.      Defendants reserve the right to assert additional affirmative defenses throughout the

development of the case.



DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                          Page 5 of 7
TO PLAINTIFF’S COMPLAINT
                                   DEFENDANTS’ PRAYER

       Defendants Dane O’Neill, Paul Bianchi, Jordan Wagstaff, and Marcos Johnson pray that

all relief requested by Plaintiff be denied, and that the Court dismiss the Plaintiff’s claims with

prejudice and award Defendants their costs and attorney’s fees, and any additional relief to which

they are entitled under law or equity.

                                             RESPECTFULLY SUBMITTED,
                                             ANNE MORGAN, CITY ATTORNEY
                                             MEGHAN L. RILEY, CHIEF LITIGATION

                                             /s/ H. Gray Laird III
                                             H. GRAY LAIRD III
                                             State Bar No. 24087054
                                             gray.laird@austintexas.gov
                                             City of Austin – Law Department
                                             P. O. Box 1546
                                             Austin, Texas 78767-1546
                                             Telephone: (512) 974-1342
                                             Facsimile: (512) 974-1311

                                             ATTORNEYS FOR DEFENDANTS
                                             DANE O’NEILL, PAUL BIANCHI, JORDAN
                                             WAGSTAFF AND MARCOS JOHNSON




DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                      Page 6 of 7
TO PLAINTIFF’S COMPLAINT
                               CERTIFICATE OF SERVICE

       I certify that on the 3rd day of May, 2019, I served a copy of Defendant Officers’ Answer

and Affirmative Defenses to Plaintiff’s Complaint on Plaintiff, by and through his attorneys of

record, in compliance with the Federal Rules of Civil Procedure.

Via CM/ECF:
Robert L. Ranco
State Bar No. 24029785
robert@texasjutice.com
Daniel J. Christensen
State Bar No. 24010695
DC LAW, PLLC
6615 Vaught Ranch Road, Suite 102
Austin, Texas 78730
Telephone: (512) 220-1800
Facsimile: (512) 220-1801

ATTORNEYS FOR PLAINTIFFS


                                      /s/ H. Gray Laird III
                                     H. GRAY LAIRD III




DEFENDANT OFFICERS’ ANSWER AND AFFIRMATIVE DEFENSES                                   Page 7 of 7
TO PLAINTIFF’S COMPLAINT
